Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application 
	This final office action is in response to the arguments/amendments, filed 5/16/2022. Claim 1, 2, 4, and 5 have been amended. Claims 1-5 are currently pending and have been examined below. 

Claim Rejections – 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, Claim 4 is directed towards a process, machine, or manufacture.
Per step 2A Prong One, Claim 4 recites specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows: 
	receiving destination information relevant to a destination and route information relevant to a route until arrival at the destination of a second vehicle which chases a first vehicle, from the first vehicle which received the destination information and the route information from the second vehicle, or from the second vehicle; and
	transmitting advertisement information relevant to the destination information and the route information in relation to the second vehicle for displaying.
As noted above, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods of Organizing Human Activity (i.e., commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). That is, the limitations recited above describe the process of displaying vehicular advertisements on a first vehicle based on the destination and route information of a second vehicle. Each of these limitations recites a marketing/sales activity which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly claim 4 recites an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Claim 4 recites the additional limitations of transmitting the advertisement information to the first vehicle and a display unit, which is provided on the first vehicle and is disposed at the back of the first vehicle, and which displays information with respect to the advertisement information.
These limitations are recited as a high level of generality and only generically links the abstract idea to a particular technological environment (displaying vehicular advertising). As such, the additional limitations do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are recited at a high level of generality and only generally link the use of the judicial exception to a particular technological environment. Thus, the same analysis applies here in 2B, i.e., mere instructions to apply an exception is a particular technological environment cannot provide an inventive concept. 
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims). Therefore, independent system claim 1 and independent non-transitory storage medium claim 5 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 4. The additional limitations a processor (claim 1) and non-transitory storage medium and computer (claim 5) only generally link the abstract idea to a particular technological environment and add nothing of substance to the underlying abstract idea. 
Dependent claims 2 and 3 are rejected on a similar rational to the claims upon which they depend. Specifically dependent claims 2 and 3 only serve to further narrow the abstract idea and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Number 20190268743 (“Cho”) in view of US Patent Application Publication Number 20150058127 (“Abuelsaad”).
Claims 1, 4, and 5 
As per claims 1, 4, and 5, Cho teaches an information system comprising a controller comprising at least one processor, an information processing method, and a non-transitory storage medium stored with a program for allowing a computer to execute:
receiving destination information relevant to a destination and route information relevant to a route until arrival at the destination of a second vehicle which chases a first vehicle, from the first vehicle that received the destination information and the route information from the second vehicle, or from the second vehicle ([0010] “receive input on a driving destination from a driver of the connected vehicle, send the received input to the server over the network . . . driving routes to the driving destination.” And, [0186] “a planned driving route of a driver of the connected vehicle.”  And, [0231] “displaying vehicle identification information of the connected vehicle on an external display of the preceding vehicle that the connected vehicle is following.” And, [0010] “receive input on a driving destination from a driver of the connected vehicle, send the received input to the server over the network.” And, [0378] “advertisement vehicle that follows the preceding vehicle.” Examiner interprets the connected vehicle as the second vehicle and the preceding vehicle as the first vehicle that the connected vehicle is following. Examiner notes that the destination/route information is received by the second vehicle and transmitted to the server.);
transmitting, to the first vehicle, advertisement information relevant to the destination information and the route information in relation to the second vehicle, for displaying on a display unit, which is provided on the first vehicle and which displays information with respect to the advertisement information ([0010] “receive input on a driving destination from a driver of the connected vehicle, send the received input to the server over the network . . . driving routes to the driving destination. And, [0318] “Based on the received destination information, at least one advertisement event is searched for, which are available in a destination route of the advertisement vehicle.” And, [0321] “receiving destination information from an advertisement vehicle; based on the destination information, searching for at least one advertisement event available in a destination route of the advertisement vehicle . . . selecting at least one advertisement event (or a specific advertisement event) that matches the profile information of the advertisement vehicle; and sending the selected at least one advertisement event to the advertisement vehicle.” And, [0029] “a simultaneous reproduction of the same advertisement . . . among the plurality of connected vehicles.” And, [0351] “reproduce the same advertisement . . . via . . . external displays of the target advertisement vehicle and the first advertisement vehicle.” Examiner notes that the advertisement information transmitted to the first vehicle is relevant to the destination and route information in relation to the second vehicle because the advertisement is part of an advertising event selected based on the destination and route information of the second vehicle. Further, examiner notes because the advertising information may be transmitted to, and simultaneously displayed on, all of the connected vehicles, the advertisement information is transmitted to, and displayed on, both the first and second vehicles.). 
Cho teaches displaying advertisement information relevant to the destination and route information on an external display of each vehicle (Cho [0321]) but does not explicitly teach the following feature taught by Abuelsaad: 
displaying advertisement information on a display unit which is provided on the first vehicle and is disposed at the back of the first vehicle ([0040] “The rearward facing advertisement slot AS-R, which faces traffic 70 traveling behind and in the same direction as the vehicle 10, displays (arrow 54) one or more advertisements 14 associated with locations that the vehicle 10 and trailing traffic 70 have yet to pass while traveling eastward along the road.” And Fig. 6).

    PNG
    media_image1.png
    331
    429
    media_image1.png
    Greyscale

Therefore, it would have been obvious to modify Cho to include displaying advertisement information on a display unit which is provided on the first vehicle and is disposed at the back of the first vehicle as taught by Abuelsaad in order to “increase[] the advertising effectiveness of the vehicle by targeting the advertisements to the drivers of other vehicles headed in the direction of the event/venue/business/etc., associated with the advertisements” and so that “the number of wasted advertisements on events/venues/businesses/etc. that are not near a person's destination or on their intended travel path is reduced” (Abuelsaad [0021]). 

Claim 2 
As per claim 2, Cho further teaches: 
	wherein the at least one processor further executes 
displaying of the advertisement information if the second vehicle is in a driving assistance state in which the second vehicle travels in accordance with a set speed value, or if the second vehicle is in a driving assistance state in which the second vehicle travels while maintaining a constant following distance with respect to the first vehicle ([0014] “connected vehicles participating in the parade or the mission in the system are controlled by the server to maintain a predefined formation of procession.” And, [0028] “when the connected vehicles of the system participating in the advertisement event are . . . moving with a speed lower than a predetermined speed, the connected vehicles are configured to reproduce the same advertisement via external displays.” And, [0361]). 


Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20190268743 (“Cho”) in view of US Patent Application Publication Number 20150058127 (“Abuelsaad”) as applied to claim 1 above, and in further view of US Patent Number 10509095 (“Kim”). 
Claim 3
As per claim 3, Cho does not explicitly teach but Kim teaches: 
wherein the second vehicle has means for refusing provision of any data relevant to the destination information and the route information ([col. 6, lines 10-15] “The controller 110 may set the activation or deactivation state of the location sharing service at the request of a user.” And, [col. 11, lines 30-35] “the location sharing server 200 determines whether destination information is present in the location information received from the vehicle device 100, when the location sharing service is activated by the vehicle device 100.” And, [col. 9, lines 50-60] “the vehicle device 100 monitors whether setting information of the navigation device (e.g., a movement route, the remaining movement distance, and/or the remaining movement time).”
Therefore, it would have been obvious to modify the combination of Cho and Abuelsaad to include wherein the second vehicle has means for refusing provision of any data relevant to the destination information and the route information as taught by Kim in order to “allow a location sharing service to be deactivated” [col 10, lines 37-42] so that a user’s privacy can be protected when desired. 

Response to Arguments 
35 U.S.C. 101
Applicant's arguments, see pages 4-8, filed 5/16/2022, with respect to the rejection(s) of 1-5 under 35 U.S.C. 101 have been fully considered but are not persuasive. Examiner notes that the 35 U.S.C. 101 rejection has been updated in response to Applicant’s claim amendments. 
First, Applicant argues that “Under Step 2A, Prong One, the claimed features do not constitute an abstract idea” because “the claims as a whole do not fall into the category of a mathematical concept or a mental process; or a method of organizing human activity, as alleged by the Office Action” (remarks page 5). Examiner respectfully replies that in Step 2A Prong One, the 2019 PEG instructs examiners to evaluate whether a claim recites a judicial exception – that is - evaluate the claim to determine whether it sets forth or describes an abstract idea in accordance with the examination instructions in the 2019 PEG and the groupings of abstract ideas. Examiner notes that the limitations recited under Step 2A, Prong One of the 35 U.S.C. 101 rejection above describe the abstract idea of displaying vehicular advertisements on a first vehicle based on the destination and route information of a second vehicle. These limitations recite a marketing/sales activity which falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Second, Applicant agues that “the Examiner seems to suggest that because certain subject matter of the claims is directed to providing advertisements or marketing activities, then it necessarily follows that the claims constitute a method of organizing human activity. However, contrary to the assertions set forth in the Office Action, and as held in Thales Visionix Inc. v. United States, 2015-5150 (Fed. Cir. Mar. 8, 2017), the involvement of Application No. 16/670,471 an exception does not ‘doom the claims to abstraction’” (remarks page 5-6). 
Examiner respectfully replies that claims that merely involve a judicial exception must be distinguished from claims that recite an exception. However, here, Examiner notes here the Office has identified the specific limitations that recite the abstract idea and that these limitations fall within the Certain Methods of Organizing Human Activity grouping of abstract ideas which includes advertising, marketing or sales activities. 
Third, Applicant argues that:
the claimed features are directed to a technology of effectively providing advertisement information when a trip or a travel is made by using a moving body such as a vehicle or the like. This advertisement information is provided with respect to the destination or route traveled by a second vehicle, which follows a first vehicle that displays the advertisements. In this regard, the claims organize the provision of advertisement information, which is not the same as organizing human activity . . . the provision of advertisement information is not the same as any of the enumerated sub-groupings, which have been deemed by the Patent Office as constituting the organization of human activity. In particular, the claimed features define over the Patent Office's identified sub-groupings, as follows:
Providing advertisement information is not a fundamental economic principles
or practices;
Providing advertisement information is not a commercial or legal interaction;
Providing advertisement information is not a management of personal
behavior, and relationships or interactions between people (remarks page 6-7). 

Examiner respectfully disagrees with applicant’s assertion that providing advertisement information is not a commercial or legal interaction. Specifically, Examiner refers Applicant to MPEP § 2106.04(a)(2)(II) which clearly lists advertising, marketing or sales activities or behaviors as commercial or legal interactions. Moreover, Examiner notes that Applicant’s claims are recited at a very high level of generality. For example, the claimed limitations provide no technical details as to how the destination or route information is determined or transmitted, how it is determined that one vehicle is following another vehicle, etc. At this level of generality, the claims amount to no more than applying the abstract idea of displaying vehicular advertisements on a first vehicle based on the destination and route information of a second vehicle in the technological environment of vehicle advertising. 
	Fourth, Applicant argues that “the claims as a whole integrate the alleged judicial exception into a practical application of the exception. For example, the claimed features are directed to a configuration that efficiently provides advertisement information, in such a way that has not been performed in the prior Art” (remarks page 7) and analogizes the claims to the claims in McRO. 
Examiner respectfully disagrees and replies that unlike the claims in McRO, Applicant’s claims are recited at a very high level of generality. For example, as noted above, the claimed limitations provide no technical details as to how the destination or route information is determined or transmitted, how it is determined that one vehicle is following another vehicle, etc. At this level of generality, the claims amount to no more than applying the abstract idea of displaying vehicular advertisements on a first vehicle based on the destination and route information of a second vehicle in the technological environment of vehicle advertising. Moreover, Examiner takes the position that the claims at issue are more analogous to the claims in INTELLECTUAL VENTURES I LLC v. Capital One Bank, 792 F. 3d 1363 (“IV”). In IV, the federal circuit held that “tailoring content based on the viewer’s location or address” or “tailoring information based on [for example] the time of day of viewing” (Intellectual Ventures v. Cap One Bank ‘382 Patent) is an example of a judicial exception or abstract idea. Similar to IV, in the claimed invention, the advertisement information is tailored based on the destination and route information of the driver in a vehicle (i.e., location information). The claimed invention is directed to an abstract idea and not an improvement in computer-related technology. 

35 U.S.C. 103
Applicant's arguments, see pages 8-10, filed 5/16/2022, with respect to the rejection(s) of claims 1-5 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
First, Applicant argues that:
The Office Action relies on Cho for disclosing displaying "vehicle identification information," while acknowledging that Cho does not display "advertisement information" on a display unit, as previously presented in the claims. In this regard, the contents of the "vehicle identification information" of the following vehicle in Cho, which is displayed on the external display of the preceding vehicle, and the "advertisement information," as recited in claim 1 (and similarly, claims 4 and 5) are different. That is the "vehicle identification information" is not the same as the claimed "advertisement information," and such advertisement information is not displayed, in the manner claimed. To the contrary, in Cho, the advertisement vehicle follows the preceding vehicle, and thus, the advertisement vehicle is located behind of the preceding vehicle. Moreover, the advertisement which is displayed on the advertisement vehicle is the advertisement based on the destination of the advertisement vehicle itself. Therefore, Cho does not teach or suggest that the display unit of the first vehicle which the second vehicle follows displays "advertisement information relevant to the destination information and the route information in relation to the second vehicle," as recited in claim 1, and as similarly recited in claims 4 and 5 (remarks page 9). 

First, Examiner agrees with Applicant that the “vehicle identification information” displayed on an external display of the preceding vehicle in Cho is different from the “advertisement information” displayed on an external display of the preceding vehicle. However, Examiner respectfully disagrees that the advertisement information in Cho is only displayed on the vehicle located behind the preceding vehicle. Specifically, Examiner notes that Cho [0029] discloses “a simultaneous reproduction of the same advertisement . . . among the plurality of connected vehicles.” And, Cho [0351] discloses “reproduce the same advertisement . . . via . . . external displays of the target advertisement vehicle and the first advertisement vehicle.” Therefore, Examiner takes the view that by disclosing the display of the advertisement (selected based on the destination and route of the vehicle located behind the preceding vehicle) on both the preceding vehicle and the vehicle located behind the preceding vehicle, Cho discloses the display unit of the first vehicle which the second vehicle follows displays "advertisement information relevant to the destination information and the route information in relation to the second vehicle.” 
Further, examiner concedes that Cho does not explicitly teach displaying advertisement information on a display unit which is provided on the first vehicle and is disposed at the back of the first vehicle. However, Abuelsaad, not Cho, is not relied upon to teach the location of the display unit on the first vehicle. 
Second, Applicant argues that:
Abuelsaad does not cure the deficiencies of Cho. Abuelsaad discloses displaying advertisements on a rearward facing advertisement slot AS-R which faces traffic 70 travelling behind of vehicle 10. However, the advertisements in Abuelsaad are advertisements associated with locations that the vehicle 10 and trailing traffic 70 have yet to pass along the road. This is quite different from the present application. That is, Abuelsaad does not disclose or suggest "receiving destination information relevant to a destination and route information relevant to a route until arrival at the destination of a second vehicle which a chases first vehicle, from the first vehicle which received the destination information and the route information from the second vehicle or the second vehicle," as recited in currently amended claim 1, and similarly, claims 4 and 5 (remarks pages 9-10).


Examiner respectfully disagrees and replies that Abuelsaad is only relied upon to teach the location of the display unit disposed on the back of the first vehicle in view of the trailing vehicle. Cho is relied upon to teach selecting the advertisement to display based on the destination and route information. Therefore, the combination of Abuelsaad and Cho reads on the claimed limitations.

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20090299857 (“Brubaker”) discloses using a vehicle’s onboard GPS Navigation system with its selected destination and route to select advertisements for presentation on moving objects 
US Patent Application Publication Number 20200064143 (“Engle”) discloses settings to permit or deny the sharing of location and destination information of a user. 
US Patent Application Publication Number 20140304080 (“Yilmaz”) discloses third party advertisements displaying on a vehicle displayed based on the location and/or future route of the vehicle. 
US Patent Application Publication Number 20190355019 (“Takanashi”) discloses playing advertisements on a second vehicle following a first vehicle. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                                                                                                                                                                                                        
/ILANA L SPAR/Supervisory Patent Examiner, Art Unit 3622